Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed 4/27/2020, wherein claim 1 is pending. 

Drawings
The drawings are objected to because the applicant has drawings labeled 5,7, and 9 however it does not appear that there are figures 1-4,6 or 8. The examiner requests changing the figure numbers to figures 1-3, and changing the corresponding figure numbers in the specification to avoid confusion.
	It is unclear whether the rigid edge is the structure pointed to by 12, or the structure pointed to by 16 because applicant’s specification recites “ Number 12 of figure 5 points to the specific locations of the rigid edge “ and “ Number 16 of figure 7 is pointing to three of the five rigid edges…” however 12 and 16 are pointing to different parts. Please clarify.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "flattish" in claim 1 is a relative term which renders the claim indefinite.  The term "flattish" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how flat the edge .
Claim 1 recites the limitation " the dorsal surface of the distal end of the terminal phalanx covering portion or portions".  There is insufficient antecedent basis for this limitation in the claim. Applicant’s specification discloses multiple terminal phalanx covering portions each having a dorsal surface and a distal end and therefore it is unclear which one(s) is/are being referred to in the claim. The applicant could claim " a dorsal surface of a distal end of a terminal phalanx covering portion” to overcome this rejection.
Regarding claim 1, it is unclear how a flattish edge (one edge) would protrude from a distal end (one end) of terminal phalanx covering portions (multiple portions). It appears from applicants figures that each terminal phalanx covering portion has its own edge. The applicant could remove “or portions” to overcome this rejection.


All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien-Sheng (GB 2286327).
Regarding claim 1, Chien-Sheng teaches a flattish edge (A, see annotated fig.) comprised of rigid material  (pg. 2, lines 25-35)which protrudes outward from the dorsal surface of the distal end of the terminal phalanx covering portion or portions of a glove (figs. 1,2, pg. 2, lines 25-35).

    PNG
    media_image1.png
    851
    679
    media_image1.png
    Greyscale
 





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 


	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Braithwaite et al. (U.S. 20200138132).
	Regarding claim 1, Braithwaite teaches a flattish edge ( B or C, see annotated fig.) comprised of rigid material (para. 14, 120 are “rigid scrapers”) which protrudes outward from the dorsal surface of the distal end of the terminal phalanx covering portion or portions of a glove (fig. 2A).

    PNG
    media_image2.png
    580
    946
    media_image2.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price (20160007663) and Penna (U.S. Patent No. 2725570) disclose gloves having fingernail portions.

Pro Se Assistance Program
The Pro Se Assistance Program is the United States Patent and Trademark Office's comprehensive pilot to expand outreach to inventors who file patent applications without the assistance of a registered patent attorney or agent (also known as "pro se" filing). The Pro Se Assistance Program has two components: an assistance program for the public and an internal examination unit dedicated specifically to examining pro se patent applications.
For additional assistance, the Pro Se Assistance Program can be contacted in a variety of ways:
Email: innovationdevelopment@uspto.gov
Toll free phone number: 1-866-767-3848

Post Mail:
Pro Se Assistance, Mail Stop 24
P.O. Box 1450
Alexandria, VA, 22313-1450

Publicly Available Resources
For an overview on how to respond to this Office Action, please refer to: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions. 

To view a sample format for revised amendment practice, please refer to:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

To check on the filing status of your patent application, please refer to:
https://www.uspto.gov/patents-application-process/checking-application-status/check-filing-status-your-patent-application
	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBY M SPATZ/Examiner, Art Unit 3732  

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732